Title: To James Madison from William Harris Crawford, 3 February 1817
From: Crawford, William Harris
To: Madison, James



Feby. 3. 1817

The enclosed papers are Submitted to the Consideration of the President.  If the recommendation of the board of delegates Should be accepted, the difficulties of the treasury and of the Collection of the Revennue are at an end.

W H C



   Letter of P of the U. S. Bank 4 Feby. 1817 covering negociation and arrangement with delegates of Banks from N. Y. Phila. & Baltimore & Virga. for resuming specie payments
